DETAILED ACTION
Amendment submitted June 15, 2022 has been considered by examiner. Claims 1-24 are pending. 


Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. 
As to arguments towards Claim 1, the Applicant states that the cited art does not disclose “pushing, by the first processor, during execution of the query plan, the intermediate result to a plurality of second processors in the query plan for processing by a plurality of secondary parallel execution processes within the plurality of second processors” and “storing a final result to the persistent storage device within a storage platform.” The Examiner respectfully disagrees.
As to the pushing limitation, Weyerhaeuser [0028] discloses pushing down intermediate results and calculating results at least using “parallel execution”. Weyerhaeuser does not disclose using “a plurality of second processors in the query plan for processing”. For that, Rossholm is brought in. Rossholm, at least in paragraph [0022] discloses processing intermediate results in parallel using separate processors. As such, the combination of Weyerhaeuser and Rossholm disclose the above argued limitation.
As to the argument that Rossholm processes intermediate results of something other than queries, the Examiner believes that Rossholm discloses the overall functionality of processing intermediate results in parallel using separate processors. Meaning that just because Rossholm does not disclose that processing intermediate results in parallel using separate processors is performed on a query is used for a particular use, that does not take away from the functionality of processing intermediate results in parallel using separate processors.
As such, the combination of Weyerhaeuser pushing down intermediate results and calculating results at least using “parallel execution” and Rossholm processing intermediate results in parallel using separate processors disclose the above argued limitation.

	As to the argument that the cited art does not disclose the storing limitation, the Examiner respectfully disagrees.
	Weyerhaeuser [0006, 0033] disclose generating “the final result”. A final result, when calculated, does not exist in a vacuum. If a result is calculated, it is stored in a persistent storage in order to provide the results as at least output (see at least Figure 3 of Weyerhaeuser).
As such, the cited art discloses the above argued limitation.


Terminal Disclaimer
The terminal disclaimer filed on June 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,204,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-14, 16-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Rossholm et al (US Patent Application Publication 2009/0010326).

Claims 1, 13 and 21: Weyerhaeuser discloses a method, a system, and a non-transitory computer-readable medium comprising:
processing, within a first processor, a set of data with a first parallel execution process of a query plan for a query to generate an intermediate result of the query plan [0028, 0034]. [See at least using parallel processes for generating results, including intermediate results.]
pushing, by the first processor, during execution of the query plan, in the query plan for processing by a plurality of secondary parallel execution processes [0026, 0028]. [See at least pushing down intermediate results in parallel.]
storing a final result to the persistent storage device within a storage platform [0033].

	Weyerhaeuser alone does not explicitly disclose pushing, by the first processor, during execution of the query plan, the intermediate result to a plurality of second processors in the query plan for processing by a plurality of secondary parallel execution processes within the plurality of second processors that generate a plurality of second results, wherein each of the first processor and the plurality of second processors is decoupled from a persistent storage device that is part of a storage platform.
	However, Weyerhaeuser [0028] discloses pushing down intermediate results in parallel and Rossholm [0022] describes sending (i.e. pushing) an intermediate result from one processor to another processor. The processors are separate (i.e. decoupled) from a storage platform as can be seen at least in Figure 5 of Rossholm.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Rossholm. One would have been motivated to do so in order to process results faster by utilizing multiple processors.
	Claims 2, 14 and 22: Weyerhaeuser as modified discloses the method, the system and the medium of Claims 1, 13 and 21 and Weyerhaeuser further discloses accessing the query plan for the set of data references by the query [0028].
	Claims 4, 16 and 24: Weyerhaeuser as modified discloses the method, the system and the medium of Claims 1, 13 and 21 and Weyerhaeuser further discloses wherein the plurality of second results is generated without writing the intermediate result to the disk storage [0034]. [See at least results being stored in a view only for a particular query.]
	Claims 5 and 17: Weyerhaeuser as modified discloses the method and the system of Claims 1 and 13 above, and Weyerhaeuser further discloses wherein each of the plurality of secondary parallel execution processes processes the intermediate result with a different operation [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claims 7 and 19: Weyerhaeuser as modified discloses the method and the system of Claims 1 and 13 above, and Weyerhaeuser further discloses wherein the intermediate result comprises a plurality of rows of database data [0028, 0032]. [Results of a query operation are returned in various forms such as at least tables, which contain rows. Also, returning result in a row as opposed to any other form is considered designed choice of the result. Furthermore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser to provide a particular result as rows based at least on user preference for the result.]
	Claims 8 and 20: Weyerhaeuser as modified discloses the method and the system of Claims 1 and 13 above, and Weyerhaeuser further discloses wherein each of the plurality of secondary parallel execution processes are unique processes [0026]. [See at least using different joins. Also see at least using split and merge operations.]
	Claim 9: Weyerhaeuser as modified discloses the method of Claim 1 above, and Weyerhaeuser further discloses wherein the intermediate result is not materialized [0034].
	Claim 10: Weyerhaeuser as modified discloses the method of Claim 1 above, and Weyerhaeuser further discloses wherein the intermediate result generated by the first parallel execution process is not materialized to a temporary structure [0034].
	Claim 11: Weyerhaeuser as modified discloses the method of Claim 1 above, and Rossholm further discloses wherein the each of the first processor and second plurality of processors is coupled to the disk storage via a communications network [Fig. 5].
	Claim 12: Weyerhaeuser as modified discloses the method of Claim 1 above, and Weyerhaeuser further discloses receiving the query for information stored in one or more databases [0029, 0034].


Claims 3, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Rossholm et al (US Patent Application Publication 2009/0010326) and further in view of Jones (US Patent 8,074,210).

Claims 3, 15 and 23: Weyerhaeuser as modified discloses the method, the system and the medium of Claims 1, 13 and 21, but Weyerhaeuser alone does not explicitly disclose wherein the plurality of second processors store at least some of the plurality of intermediate results in a local cache that corresponds to that second processor.
	However, Jones (Col 4 ln 34-45) discloses at least storing intermediate results in a cache of a processor executing an algorithm.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Jones. One would have been motivated to do so in order to store each result in a local processor in order for the operation to be more efficient without having “the intermediate results will be repeatedly written to memory and read back.”


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weyerhaeuser et al (US Patent Application Publication 2014/0372365) in view of Rossholm et al (US Patent Application Publication 2009/0010326) and further in view of Burger et al (US Patent Application Publication 2012/0059817).

Claims 6 and 18: Weyerhaeuser as modified discloses the method and the system of Claims 1 and 13 above, but Weyerhaeuser does not explicitly disclose delaying operation of at least one of the plurality of secondary parallel execution processes so as to coordinate timing among other secondary parallel execution processes of the plurality of secondary parallel execution processes.
However, Burger [0060-0061, 0098] discloses delaying portion of an execution plan. That means that at least operation of a secondary operator will be delayed.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Weyerhaeuser with Burger. One would have been motivated to do so in order to at least to “monitor workload performance” for optimal execution.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163